DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 6, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 20040268085), “Hara”, in view of Hou et al. (US 2017/0371564), “Hou”.

2.	As per claim 1, Hara discloses a non-cache storage buffer [prefetch buffer unit 22, figure 1]; and circuitry configured to: receive a first memory request targeting the non-cache storage buffer [data rewrite targeted to the prefetch buffer, abstract]; prevent data prefetching into the non-cache storage buffer based at least in part on the first memory request [preventing data rewrite into the prefetch buffer, abstract].
	Hara does not discloses expressly receiving a second memory request; and allowing data store based at least in part on the second memory request.
	Hou discloses allowing data store into a buffer based on a memory request in the abstract.
	Hara and Hou are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Hara by including the buffer access as taught by Hou in the abstract.
	The motivation for doing so would have been enabling a fast real-time operation as expressly taught by Hou in paragraph 5.

3.	As per claim 2, Hara discloses wherein the circuitry is further configured to determine that the first memory request comprises a first indication specifying that data prefetching is prevented using the target address of the first memory request [data prefetch disable indication, paragraph 85].

4.	As per claim 6, Hara discloses wherein the first memory request is a memory request that lacks one or more of temporal locality and spatial locality [data rewrite targeted to the prefetch buffer, abstract].

5.	As per claims 9, 10, 16, and 17, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Allowable Subject Matter
Claims 3, 5, 7, 8, 11, 13-15, 18, and 20 are objected to.
The primary reasons for allowance of claims 3, 11, and 18 in the instant application is the combination with the inclusion in these claims that “wherein, based at least in part on the determination that the first memory request comprises the first indication, the circuitry is further configured to prevent data prefetching into the cache using the target address of the first memory request”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claims 7 and 14 in the instant application is the combination with the inclusion in these claims that “wherein the circuitry is further configured to: receive a third memory request; and set a limit, in the cache, on one or more of storage time and storage location in the cache regarding data retrieved from lower-level memory into the cache during processing of the third memory request”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1, 2, 6, 9, 10, 16, and 17 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2138